 



Exhibit 10.1



 



[FORM OF]

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT dated as of the __ day of ________ 20__
(the “Award Agreement”), by and between Redwood Trust, Inc., a Maryland
corporation (the “Company”), and______________, an employee of the Company (the
“Participant”).

 

Pursuant to the 2002 Redwood Trust, Inc. Incentive Stock Plan (the “Plan”), the
Compensation Committee (the “Committee”) has determined that the Participant is
to be granted a Performance Stock Unit award for shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”) on the terms and conditions
set forth herein (the “Award”), and the Company hereby grants such Award.  This
Award is being made in connection with a deferral of compensation by the
Participant pursuant to the Redwood Trust, Inc. Executive Deferred Compensation
Plan (the “Deferred Compensation Plan”) and the executed Deferral Election
attached hereto as Exhibit B (the “Deferral Election”). Any capitalized terms
not defined herein shall have the meaning set forth in the Plan or the Deferred
Compensation Plan, as applicable.

 

1.             Number of Performance Stock Units Awarded.   This Award Agreement
sets forth the terms and conditions of a Performance Stock Unit Award with a
target award of ________ shares of Common Stock, as adjusted to reflect cash
dividends declared on the Common Stock pursuant to Section 2 (the “Target
Shares”).  The number of units representing shares of Common Stock that shall be
credited to Participant’s Deferral Account pursuant to this Award (the “Award
Shares”) shall be determined based upon the Company’s achievement of the
Performance Goals set forth in Exhibit A hereto and may range from [zero]
percent ([0]%) to [two hundred] percent ([200]%) of the Target Shares.

 

2.             Effect of Dividends on Target Shares.   On the last day of the
Performance Period,   the number of Target Shares set forth in Section 1 shall
automatically be increased to reflect all cash dividends, if any, which have
been paid to all or substantially all holders of the outstanding shares of
Common Stock during the Performance Period (as such term is defined in Exhibit
A).  On such date, the Target Shares shall be automatically increased by an
aggregate number of shares determined by multiplying (x) the target award amount
set forth in Section 1 above by (y) the Dividend Reinvestment Factor (as such
term is defined below).

 

             “Dividend Reinvestment Factor” shall mean the number of shares of
Common Stock that would have been acquired from the reinvestment of cash
dividends, if any, which have been paid to all or substantially all holders of
the outstanding shares of Common Stock during the Performance Period, with
respect to one share of Common Stock outstanding on the first day of the
Performance Period.   Such number of shares shall be determined cumulatively,
for each cash dividend paid during the Performance Period (beginning with the
first cash dividend paid during the Performance Period and continuing
chronologically with each subsequent cash dividend paid during the Performance
Period (and in each case other than the first such cash dividend, taking into
account any increase in shares resulting from the application of this formula to
the chronologically immediately preceding cash dividend)), by multiplying (i)
the applicable number of shares of Common Stock immediately prior to the record
date of such cash dividend (which in the case of the first cash dividend paid
during the Performance Period shall be one) by (ii) the per share amount of such
cash dividend and dividing the product by the Fair Market Value per share of
Common Stock on the payment date of such dividend.

 

3.             Vesting and Payment of Award.   The Award Shares shall vest and
be credited effective as of the last day of the Performance Period, if at all,
when the Administrator determines, in its sole discretion, whether and to what
extent the Performance Goals set forth in Exhibit A have been attained.  The
crediting of the Award Shares is contingent on the attainment of the Performance
Goals as set forth on Exhibit A.  Upon such determination by the Administrator
and subject to the provisions of the Plan and this Award Agreement, the
Participant shall be entitled to crediting of that portion of the Performance
Stock Units as corresponds to the Performance Goals attained (as determined by
the Administrator in its sole discretion) as set forth on Exhibit A.

  

No Award Shares shall be credited to Participant’s Deferral Account unless the
Administrator determines, in its sole discretion, whether and to what extent the
Performance Goals set forth in Exhibit A have been attained and the number of
Award Shares earned pursuant to the Award have been determined.  Any shares of
Common Stock in respect of Award Shares credited to Participant’s Deferral
Account shall be delivered to the Participant at the time or times provided in
the Deferral Election and the Deferred Compensation Plan (or any re-deferral
election made in accordance with Section 409A and the terms of the Deferred
Compensation Plan).  [In connection with the delivery of Award Shares to
Participant, Participant and the Company agree that delivery of such Award
Shares shall be net of a number of such shares which shall be forfeited by
Participant in order to satisfy the applicable tax withholding obligation
relating to such delivery to Participant.]

 



-1-

 

 

Exhibit 10.1

 

4.             Forfeiture of Performance Stock Units.   

 

(a)         Upon (i) Retirement (as defined below) or (ii) termination of
employment by the Company without Cause (as defined below), in either case,
prior to expiration of the Performance Period, the Target Shares shall be
reduced on a pro-rata basis to reflect the number of days of employment
completed during the Performance Period, and the Award shall continue to be
eligible to vest and become payable based on such prorated number of Target
Shares and the Performance Goals.

 

(b)         Upon termination of employment with the Company due to death or
Disability prior to expiration of the Performance Period, the Target Shares
shall not be reduced and the Award shall continue to be eligible to vest and
become payable based on the number of Target Shares and the Performance Goals.  

 

(c)         Upon termination of employment with the Company for any reason other
than death, Disability, Retirement or without Cause, prior to expiration of the
Performance Period, any Award Shares not vested at the time of such termination
shall become ineligible for crediting to Participant’s Deferral Account and
shall be forfeited.  

 

(d)         Any Award Shares which have been credited to Participant’s Deferral
Account prior to termination of employment shall not be forfeited in the event
of termination of employment but rather delivery of such shares shall continue
to be governed by the terms of the Deferral Election and the Deferred
Compensation Plan (or any re-deferral election made in accordance with Section
409A and the terms of the Deferred Compensation Plan).

 

For purposes of this Award Agreement, “Cause” shall mean (i) the Participant’s
material failure to substantially perform the reasonable and lawful duties of
his or her position for the Company, which failure shall continue for thirty
(30) days after notice thereof by the Company to the Participant; (ii) acts or
omissions constituting gross negligence, recklessness or willful misconduct on
the part of the Participant in respect of the performance of his or her duties
hereunder, his or her fiduciary obligations or otherwise relating to the
business of the Company; (iii) the habitual or repeated neglect of his or her
duties by Participant; (iv) the Participant’s conviction of a felony; (v) theft
or embezzlement, or attempted theft or embezzlement, of money or tangible or
intangible assets or property of the Company or its employees, customers,
clients, or others having business relations with the Company; (vi) any act of
moral turpitude by Participant injurious to the interest, property, operations,
business or reputation of the Company; or (vii) unauthorized use or disclosure
of trade secrets or confidential or proprietary information pertaining to
Company business.

 

For purposes of this Award Agreement, “Retirement” shall mean termination of
employment with the Company due to retirement (as determined by the
Administrator in its sole discretion) from employment if such termination of
employment occurs on or after both (i) the Participant’s 55th birthday and (ii)
the completion by Participant of 10 years of employment with the Company (which
employment need not be continuous).

 

5.             Adjustments.   The Administrator, in its discretion, may adjust
or modify the methodology for calculating the achievement of the Performance
Goals set forth in Exhibit A hereto as necessary or desirable to account for
events affecting the value of the Common Stock which, in the discretion of the
Administrator, are not considered indicative of Company performance, such as the
issuance of new Common Stock, stock repurchases, stock splits, issuances and/or
exercises of stock grants or stock options, and similar events, all in order to
properly reflect the Company’s intent with respect to the performance objectives
underlying this Award or to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available with respect to the Award.

 



-2-

 

 

Exhibit 10.1

 

6.             At-Will Employment.   This Award Agreement is not an employment
contract and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation of the Participant to continue in the employ of
the Company or on the part of the Company to continue the employment of the
Participant with the Company.  It is understood and agreed to by the Participant
that the Award and participation in the Plan or the Deferred Compensation Plan
does not alter the at-will nature of Participant’s relationship with the Company
(subject to the terms of any separate employment agreement Participant may have
with the Company).  The at-will nature of Participant’s relationship with the
Company can only be altered by a writing signed by both the Participant and the
President of the Company. 

 

7.             Notices.   Any notice required or permitted under this Award
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Participant either at the Participant’s address set forth below or such other
address as the Participant may designate in writing to the Company, and to the
Company:  Attention:  General Counsel, at the Company’s address or such other
address as the Company may designate in writing to the Participant.

 

8.             Failure to Enforce Not a Waiver.   The failure of the Company to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

9.             Existing Agreements.   This Award Agreement does not supersede
nor does it modify any existing agreements between the Participant and the
Company.  [Notwithstanding the foregoing, if Participant is a party to an
employment agreement with the Company that includes provisions relating to the
treatment of equity awards upon death, disability, retirement or termination
without cause, the terms of this Award Agreement shall supersede the terms of
such employment agreement solely with respect to the treatment of the
Performance Stock Unit award granted hereby upon termination of the
Participant’s employment with the Company due to death, disability, retirement
or upon termination of employment by the Company without cause.]

 

10.             Governing Law.   This Award Agreement shall be governed by and
construed according to the laws of the State of Maryland without regard to its
principles of conflict of laws.

 

11.           Incorporation of Plan.   The Plan and the Deferred Compensation
Plan are incorporated by reference and made a part of this Award Agreement, and
this Award Agreement is subject to all terms and conditions of the Plan and the
Deferred Compensation Plan as in effect from time to time.  Notwithstanding the
foregoing, this Award Agreement is intended to comply with Section 409A of the
Code and this Award Agreement, the Plan and Deferred Compensation Plan shall be
interpreted in a manner consistent with such intent, and any provisions of this
Agreement, the Plan or the Deferred Compensation Plan that would cause the Award
to fail to satisfy the requirements for an effective deferral of compensation
under Section 409A of the Code shall have no force and effect.

 

12.           Amendments.    This Award Agreement may be amended or modified at
any time by an instrument in writing signed by the parties
hereto.  Notwithstanding the foregoing, the Deferral Election shall be
irrevocable and the dates specified for distribution of Vested Award Shares may
not be modified after the date hereof except as otherwise permitted under
Section 409A of the Code.

 

[Signature page follows.]

  

-3-

 

 

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties have executed this Award Agreement on the day
and year first above written.

 

REDWOOD TRUST, INC.     By:     Martin S. Hughes   President & Chief Executive
Officer   One Belvedere Place, Suite 300   Mill Valley, CA  94941     The
undersigned hereby accepts and agrees to all the terms and provisions of this
Award Agreement and to all the terms and provisions of the Plan herein
incorporated by reference.     [Insert Participant Name] c/o Redwood Trust, Inc.
One Belvedere Place, Suite 300 Mill Valley, CA  94941


 

 

-4-

 

 

Exhibit 10.1

Exhibit A

Performance Goals

 

Performance Period: The performance period begins [insert grant date] and ends
on [insert 3 rd anniversary of grant date] (the “Performance Period”).

 

Performance Goals: The number of Award Shares which will vest and be credited to
the Participant’s Deferral Account at the end of the Performance Period shall be
determined based upon the Company’s cumulative total shareholder return (“TSR”)
for the performance period in accordance with the following schedule:

 

TSR   % of Target Shares Credited to Deferral Account   Less than [0]%     [0 ]%
[25]%     [100 ]% [125]% or greater     [200 ]%

 

If the actual performance results fall between [0]% and [25]% TSR, or between
[25]% and [125]% TSR, the actual number of Award Shares which shall vest and be
credited to the Participant’s Deferral Account determined based on a
straight-line, mathematical interpolation between the applicable vesting
percentages.  In no event shall the number of Award Shares exceed [200]% of the
Target Shares.  In the event the TSR is equal to or less than [0]% at the end of
the Performance Period, all Award Shares shall become ineligible for crediting
to Participant’s Deferral Account and shall be forfeited.

 

Cumulative Total Shareholder Return:   TSR shall mean, with respect to a share
of Common Stock outstanding on the first day of the Performance Period, the
percentage by which:

 

(A) the sum of:

 

(x) the Per Share Price as of the Valuation Date, plus

 

(y) the Per Share Price as of the Valuation Date multiplied by the Dividend
Reinvestment Factor,

 

exceeds,

 

(B) $[_____] 1.

 

Notwithstanding the foregoing, the Administrator shall make appropriate
adjustments in calculating TSR to reflect any dividends which may be declared
during the twenty (20) consecutive trading days prior to the end of the
Performance Period, as determined by the Administrator in its sole discretion.  

__________

 

1 The average of the closing prices of the Company’s Common Stock during the
twenty (20) consecutive trading days ending on the day prior to the first day of
the Performance Period.

 

“Per Share Price” shall mean the average of the closing prices of the Company’s
Common Stock during the forty (40) consecutive trading days ending on the day
prior to the applicable Valuation Date; provided, however, that for purposes of
calculating the Per Share Price in the event of a Change in Control the Per
Share Price shall be the price per share of Common Stock paid in connection with
such Change in Control.

 

“Valuation Date” means with respect to the Performance Period, [insert last day
of Performance Period ]; provided, however, that in the event of a Change in
Control that occurs prior to [insert last day of Performance Period ], the
Valuation Date shall mean the date of the Change in Control.

 

“Change in Control” shall have the same meaning as defined in the Deferred
Compensation Plan.

 



-5-

 

